Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner-initiated Telephonic Interview Summary
Examiner contacted applicant’s representative Salvatore J. Arrigo on 05/24/2022 with proposed amendments to the claims (Also, see attached copy of the fax of Examiner’s proposed claim amendments sent on 05/24/2022, and attached Interview summary).
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Salvatore J. Arrigo on May 31, 2022.

            Amendments to the Claims
The application has been amended as follows: 

Cancel claims 3, 4, 7, 8 and 10. 

In claim 1, line 1, replace “A” with  –A projectile loaded with a--, lines 1-2, delete “, wherein a sample of said strain has been”, and lines 4-5, delete “wherein the strain is loaded on a projectile”.
In claim 5, line 2, replace “strain” with –projectile--, and last line, replace “strain” with –projectile--.
In claim 6, line 2, replace “strain” with –projectile--.
20. (New) The  projectile of the fungus Beauveria bassiana according to claim 1, wherein the strain is loaded on the projectile in combination with at least one ingredient selected from the group consisting of a carrier, an inert stabilization agent, a preservative, a nutrient, a physical property modifying agent, or any combination thereof.
21. (New) The  projectile of the fungus Beauveria bassiana according to claim 20, wherein the physical property modifier is a compound selected from the group consisting of a bulking agent, wetting agent, thickener, pH modifier, rheology modifier, dispersant, disintegrant, adjuvant, surfactant, film-former, hydrotrope, builder, antifreeze agent, 
In claim 22, line  1, replace “strain” with –projectile--, and line 2, replace “comprises” with –is--.
In claim 23, line  1, replace “strain” with –projectile--, and line 2, after units, insert –of said strain of fungus--.
In claim 24, line  1, replace “strain” with –projectile--.
In claim 25, line  1, after is, replace “any type of gun or rifle,” with –selected from the group consisting of a gun, a rifle--.
In claim 27, line  1, replace “strain” with –projectile--.
In claim 28, line  1, replace “strain” with –projectile--.
In claim 29, line  1, replace “strain” with –projectile--.
In claim 30, line  1, replace “strain” with –projectile--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651